UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6288


LA’RON MARSHALL,

                Plaintiff – Appellant,

          v.

HARLEY   LAPPIN,   Director   of  the  BOP;   K.  M.   WHITE,
Mid-Atlantic   Regional   Dir.;  JAMES   CROSS,  Warden   USP
Hazelton; DEBBIE LOHR, DHO Official of USP-Hazelton;
CONSTANCE REESE, Warden FCI Talladega,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cv-00003-JPB-DJJ)


Submitted:   October 31, 2011             Decided:   November 29, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


La’Ron Marshall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              La’Ron Marshall appeals the district court’s orders:

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971);

and denying his motion for reconsideration.                      We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

for   the    reasons      stated    by   the   district      court.         Marshall   v.

Lappin, No. 2:10-cv-00003-JPB-DJJ (N.D. W. Va. Dec. 23, 2010;

Feb. 2, 2011).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      the   court    and     argument    would   not    aid     the    decisional

process.

                                                                               AFFIRMED




                                           2